Title: Board of Visitors, University of Virginia, 16 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [July 16, 1830]
                            
                        
                        The Board met according to adjournment.
                        Mr. Randolph, appointed a Committee at the last session of the Board, for the purpose of examining and
                            settling the Bursar’s and Proctor’s accounts, made the following report:—Th: J. Randolph to whom was referred the
                            examination of the accounts of the Bursar and Proctor at the last meeting of the Board, reports;—That he has employed Mr.
                            Martin Dawson to perform this duty, who has examined the Proctor’s account from the 5th. day of December 1827 to the 10th.
                            day of July 1830, and states that the Proctor has legal voucher’s for the sum of $57,010.25 leaving in the hands of the
                            Bursar a balance of $1068.56; that in consequence of drafts afloat, there is a difference between the accounts of the
                            Bursar & Proctor: For further information referrence is respectfully made to the accompanying statement by Mr.
                            Dawson
                        The Board then adjourned till tomorrow 8. O.’C.
                        
                            
                                
                            
                        
                    